DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed September 17, 2021.  Claims 1-20 are pending in this case.  Claims 1, 8, 10, 17, 19, and 20 are currently amended.
Response to Arguments
Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive. 
Applicant argues, regarding claim 1, 10 and 19, as currently amended, that nothing in the cited references teaches, discloses or suggests a memory storing a token database of multi-layer tokens, each said multi-layer token including a plurality of encrypted data layers, a first of the encrypted data layers including a first data pointer, another of the encrypted data layers including the first encrypted data layer and identifying a reference data value; and validating the first data pointer of the first decrypted data layer by receiving confirmation of the first data pointer pointing to a database entry comprising a second data value, wherein the second data value is less than the reference data value
Examiner respectfully disagrees.
Gupta teaches a memory storing a token database of tokens, with the encrypted data layers including a first data pointer, another of the encrypted data layers including the first encrypted data layer and identifying a reference data value; (par 39, 41-42, 45-52, 55, 62, 88 “an indication is received of a transaction and of two or more usage instruction rule sets. In step 610, each rule that specifies criteria related to transactions with which the usage instruction rule set can be used and/or that specifies information about parties to transactions with which the usage instruction rule set can be used is selected, and information about the transaction and/or those ) and validating the first data pointer of the first decrypted data layer by receiving confirmation of the first data pointer pointing to a database entry comprising a second data value less than the reference data value. (Par 88, 143-144 ”Transaction amount limit rules are available to all parties. Maximum Transaction Amount transactionAmount<=‘USD 50’; This rule limits the transaction amount to USD 50 or less. If the transaction is greater than this amount, this rule will disallow the transaction”, 187-200 “Limit Sender's Fraction of the Total Fee SenderFractionOfFee<=50%; or, in an alternative embodiment, senderFeePercent<=50%; This rule will disallow the transaction if the sender is paying more than 50% of the total fees paid. Limit Recipient's Fraction of the Total Fee RecipientFractionOfFee<=80%; or, in an alternative embodiment, recipientFeePercent<=80%; This rule will disallow the transaction if the recipient is paying more than 80% of the total fees paid”, 230-231, 239, also, e.g., 119-130, 199-200, 208-266, 222-226, 249-256).
Gupta does not specifically teach a multilayer token including a plurality of encrypted data layers.
Aday teaches a multilayer token including a plurality of encrypted data layers. (fig7, par 32-35 “each separate portion is individually encrypted to protect its contents from exposure to others, only 
It would be obvious to one of ordinary skill in the art to combine Gupta and Aday since both are in the area of providing security by encrypting data and in order to provide greater transaction security.
Applicant argues, regarding claims 1-20, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-9 are directed to a server or system and claims 10-18 are directed toward a method, while claims 19-20 are directed toward a non-transient computer-readable medium. Therefore, the claims fall within the four statutory categories of invention. 
The claims recite authorizing a token for a transaction.
Specifically, the claims recite receiving an authentication request, validating the authentication request, receiving an authorization message, deriving a decrypted data layer, and validating a data Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve authorizing a token for a transaction which is a commercial or legal interaction.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the server and the deriving of a decrypted layer, merely implement the abstract idea. Specifically, computers and memory devices perform the steps or functions of receiving an authentication request, validating the authentication request, receiving an authorization message, deriving a decrypted data layer, and validating a data pointer. The use of computers and memory devices as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation. As discussed above, taking the claim elements separately, the server and the deriving of the decrypted layer perform the steps or functions of receiving an authentication request, validating the authentication request, receiving an authorization message, deriving a decrypted data layer, and validating a data pointer. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transferring assets based on carrying out a contract.
Therefore, the use of these additional elements does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation. The use of a computer or processor to merely automate and/or implement 
Dependent claims, 2-9, 11-18, and 20 further describe the abstract idea of authorizing a token for a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2016/0247151) in view of Aday et al (US 2005/0204128).
Regarding claims 1, 10 and 19 –
Gupta teaches a message processing server (par 70) comprising:
a memory storing a token database of tokens, with the encrypted data layers including a first data pointer, another of the encrypted data layers including the first encrypted data layer and identifying a reference data value; (par 39, 41-42, 45-52, 55, 62, 88, 92-94, 119-130, 143-146, 187-194, 199-200, 208-266, 230-231, 239, 248-56, 274-287) and 

receive, from a communications device, an authentication request identifying a first data value; (par 22-27, 41-42, 48)
validate the authentication request by confirming that the first data value is not greater than the reference data value configured the one decrypted data layer; (par 22-27, 31-32, also 35, 41-42, 48, 92-93)
validate the first data pointer of the first decrypted data layer by receiving confirmation of the first data pointer pointing to a database entry comprising a second data, wherein the second data value is less than the reference data value. (Par 88, 143-144, 187-200, 230-231, 239, also, e.g., 119-130, 199-200, 208-266, 222-226, 249-256).
Gupta does not specifically teach a multilayer token including a plurality of encrypted data layers.
Aday teaches a multilayer token including a plurality of encrypted data layers. (fig7, par 32-35, 43-59).
Gupta does not specifically teach deriving one decrypted data layer by decrypting the another encrypted data layer of one of the multi-layer tokens. 
Aday teaches deriving one decrypted data layer by decrypting the another encrypted data layer of one of the multi-layer tokens. (fig7, par 32-35, 43-59).
Gupta does not specifically teach receiving, from the communications device, a first authorization message including a first cryptographic key. 
Aday teaches receiving, from the communications device, a first authorization message including a first cryptographic key (fig7, par 32-35, 43-59).
Gupta does not specifically teach deriving a first decrypted data layer by decrypting, with the first cryptographic key, the first encrypted data layer of the one multi-layer token.
Aday teaches deriving a first decrypted data layer by decrypting, with the first cryptographic key, the first encrypted data layer of the one multi-layer token. (fig7, par 32-35, 43-59).
It would be obvious to one of ordinary skill in the art to combine Gupta and Aday since both are in the area of providing security by encrypting data and in order to provide greater transaction security.
Regarding claims 2 and 11 –
Gupta teaches that the message processor is configured to receive a valuation message identifying an adjustment value, update the reference data value with the adjustment value, and validate the authentication request from the first data value and the updated reference data value. (par 293, also par 22-27, 29, 31-35, 74,  78, 80)
Regarding claims 3 and 12 –
Gupta teaches that the message processor is configured to update the reference data value with the adjustment value (par 23, 29, 33-34, 74, 78, 80, 293)
Aday teaches decrypting the another encrypted data layer with a master cryptographic key, and applying the master cryptographic key, the first encrypted data layer and the updated reference data value as inputs to a cryptographic algorithm. (fig7, par 32-35, 43-59).
Regarding claims 4 and 13 -
Gupta teaches that the message processor is configured to incorporate the adjustment value into the token. (par 23, 29, 33-34, 74, 78, 80, 293)
Aday teaches first encrypted data layer of the one multi-layer token. (fig7, par 32-35, 43-59).
Regarding claims 5 and 14 -
Aday teaches that the message processor is configured to provide the communications device with the first cryptographic key via a communications channel distinct from a communications channel over which the message processor receives the first authorization message. (par 68, also fig7, par 32-35, 43-59)
Regarding claims 6 and 15 -
Aday teaches that the message processor is configured to decrypt the another encrypted data layer without exposing the reference data value outside the message processor. (fig7, par 32-35, 43-59).
Regarding claims 7 and 16 -
Gupta teaches that the first data pointer identifies a payer financial institution, the first authorization message identifies a payee financial institution, and the message processor is configured to validate the first data pointer by transmitting to a computer server a funds transfer authorization including the first data pointer and authorizing a funds transfer from the payer financial institution to the payee financial institution in an amount of the second data value, and receiving from the computer server a confirmation of the funds transfer in the amount of the second data value. (Par 27, 46, 187-199, 230-231, 239, 288)
Regarding claims 8, 17, and 20 -
Aday teaches that the first encrypted data layer includes a second of the encrypted data layers, the second encrypted data layer includes a second data pointer, and the message processor is configured to, subsequent to receiving the first authorization message, (fig7, par 32-35, 43-59)
receive a second authorization message including a second cryptographic key and a third data value; (fig7, par 32-35, 43-59)
derive a second decrypted data layer by decrypting, with the second cryptographic key, the second encrypted data layer of the first decrypted data layer of the one multi-layer token. (fig7, par 32-35, 43-59)
Gupta teaches validating the second data pointer of the second decrypted data layer by confirming the second data pointer pointing to a database entry comprising a maximum data value not less than the third data value. (par 55, also Par 187-199, 230-231, 239)
Regarding claims 9 and 18 - 
Gupta teaches that the message processor is configured to validate the second data pointer by transmitting to the computer server a funds transfer authorization including the second data pointer and authorizing a funds transfer from the payer financial institution to the payee financial institution in an amount of the third data value, and receiving from the computer server a confirmation of the funds transfer in the amount of the third data value. (par 151-152, 179-181)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moran (US 2010/0042534) teaches a method and apparatus for home buyers loan approval validation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday through Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.O.S/Examiner, Art Unit 3685                                                                                                                                                                                                        

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685